                                                                                         ~^r ~'^RT

                                                                               ~'~~ JI
 1
                                                                   ~
                                                                  v~r~~    ._.
                                                                        c,s -~~~~
                                                                                    r
2                                                                s
                                                                                        -~_,l%~1
3

4

5

6                           UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
8
     ~ UNITED STATES OF AMERICA,
9

10                                  Plaintiff,         CASE NO.         2~-r~~-3og ~vrr-r
11                         v.

12                                                      ORDER OF DETENTION
      ~as~ rla~r r~C.~~o (h ~~lJ
13

14                                  Defendant. )
15

t6                                                      I.
17        A.(}       4n motion of the Government in a case allegedly involving:
18            1.(}      a crime of violence.
19            2. {) an offense with maximum sentence of life imprisonment or death.
20            3.(} a narcotics ar conixolled substance offense with maximum sentence
21                      often or more years .
22            4.()      any felony -where the defendant has been convicted of two or more
23                      prior offenses described above.
24            5.() any felony that is not otherwise a crime of violence that involves a
25                 m inor victim, or possession ar use of a firearm or destructive device
26                      or any other dangerous weapon, or a failure to register under 18
27                      U.S.0 § 2250.
28        B.(~       On motion by the Government /( )on Court's own motion, in a case

                                ORDER OF D6TEM'ION AF{'ER HEARING(38 U.S.C. X3142(1))

      CR-44(06!07)                                                                                   Page 1 oC4
     t                      allegedly involving:
 2                (~        On the further allegation by the Government of:
 3                  1. ~ a serious risk that the defendant will flee.
 4                  2.(}       a serious risk that the defendant will:
 5                       a.()obstruct or attempt to obstruct justice.
 6                       b.()threaten, injure, or intimidate a prospective witness or juror ar
 7                             attempt to do so.
 8             C. The Government{)is!()is not entitled to a rebuttable presumption that no
 9                 condition or combination ofconditions will reasonably assure the defendant's
10                 appearance as required and the safety of any person or the community.
11
1 2~                                                        II.
13            A.('~ The Court finds that no condition or combination of conditions will
14                         reasonably assure:
15                  1. ~      the appearance of the defendant as required.
16                       ()     n for
17                 2. ~' the safety of any person or the community.
18            B.() The Court finds that the defendant has not rebutted by Buffcient
19                         evidence to the contrary the presumption provided by statute.
za
z~                                                         III.
22            The Court has considered:
23            A. the nature and circumstances ofthe offenses) charged, including whether the '
24                 offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25                 victim or a controlled substance, firearm, explosive, or destivctive device;
26            B. the weight of evidence against the defendant;
27            C. the history and characteristics of the defendant; and
28           D. the nature and seriousness of the danger to any person or to the community.

                                    ORdER OF DETEM'ION AFTER HEARING(I8 U.S.C. §3142({))

         CA-94 (06107?                                                                      Pagc 20(
 1                                                       IV.
 2         The Court also has considered all the evidence adduced at the hearing and the
 3         arguments andlor statements of counsel, and the Pretrial Services
 4         Reportlrecommendation.
 5
 6                                                       V.
 7         The Court bases the foregoing findings) on the following:
 8         A.~ As to flight risk:
 9                          ~a~-~ o~F of~k
14                       — untw~i~c~ fics~~~
ll

12

13

14

15

16        B.() As to danger:
t~                       ^Gri,r,ina.~        ~~3~0~
is
19

20

21

22

23

24                                                      1i/~
25        A.() 1fie Court finds that a serious risk exists that the defendant will:
26                    1.(}obstruct ar attempt to obstruct justice.
27                    2.()attempt to/( )threaten, injure or intimidate a witness ar juror.
28

                                  ORDER OF DETENTION AFTER HEARING(IS US.C.§1142(1))

     Cit-94 {ObJ07)                                                                      Page 3 of4
     1         B. The Court bases the foregoing findings) on the following:
  2




                                                        VII.
ii+~
              A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
t2            B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13                 ofthe Attamey General for confinement in a corrections facility separate, to
14                 the extent practicable, from persons awaiting or serving sentences or beutg
15                 held in custody pending appeal.
16            C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17                 opportunity for private consultation with counsel.
18            D. IT IS FURTHER ORDERED that, on order of a Court of the United States
19 !               or on request of any attorney for the Government,the person in charge of the
20                corrections facility in which the defendant is confined deliver the defendant
21                to a United States marshal far the purpose of an appearance in connection
22                 with a court proceeding.
23

24

25                                                 ;~ ~...          i     ~~       ,,~   ~ I~ ~,f~

26 DATED:                  ~ ~v
                                                               D STATES DGIA~ISTRAT~JUD
27

28

                                  ORDER OF DETEMiON AFTER HEARING(lE US.C. ~3142(i))

         CR•9~t (06N7)                                                                       page 4 of4
